Citation Nr: 9935022	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  98-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for psychosis has been 
submitted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel



INTRODUCTION

The veteran served on active military duty from July 1955 to 
April 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the veteran's 
application to reopen his claim for service connection for a 
psychosis.  Also for consideration before the Board at this 
time is a September 1997 decision in which service connection 
for psychosis on a presumptive basis was denied.


FINDINGS OF FACT

1.  In a decision dated in May 1962, the Board denied the 
veteran's claim for service connection for schizophrenia.

2.  Public Law 89-358, effective March 3, 1966, constituted 
liberalizing legislation, which is tantamount to new and 
material evidence.

3. No competent evidence has been presented of a nexus 
between the veteran's psychosis and military service.


CONCLUSIONS OF LAW

1.  The requirements to reopen the claim for service 
connection for a psychosis have been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); Spencer v. Brown, 4 
Vet. App. 283 (1993), aff'd 17 F.3d 368, cert. denied 115 
S.Ct. 61 (1994).

2.  The claim for service connection for a psychosis is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's original claim for service connection was 
denied in August 1960.  He sought to reopen the claim in 
December 1961, and his application was denied.  He appealed 
this decision to the Board, and his appeal was denied by the 
Board in May 1962.  Once a Board decision becomes final, 
absent the submission of new and material evidence, the claim 
may not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

If the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156(a), the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  If the claim is well 
grounded, the duty to assist must be fulfilled and then the 
claim is evaluated on the merits.  Winters, at 206.

The Court held in Spencer v. Brown, 4 Vet. App. 283 (1993), 
aff'd 17 F.3d 368, cert. denied 115 S.Ct. 61 (1994), that 
when liberalization of law or regulation creates a new basis 
of entitlement to veterans benefits, an applicant is entitled 
to de novo review of a claim which was previously and finally 
denied.  Id. at 288.  In such case, the claim of entitlement 
under such intervening law or regulation is to be considered 
a claim separate and distinct from the claim previously and 
finally denied.  Id. at 288-89.  The fact of the intervening 
change in law is considered to be itself sufficient to change 
the factual grounds on which the original claim was based.  
Id. at 289.

In the instant case, the veteran's claim for service 
connection for schizophrenia or, more generally, a psychosis, 
was decided prior to the adoption of Public Law 89-358, 
effective March 3, 1966.  Pursuant to this law, veterans with 
either wartime or peacetime service may be awarded 
presumptive service connection for a variety of chronic 
illnesses, including psychoses.  38 C.F.R. §§ 3.307(a), 
3.309(a).  In the case of a psychosis, the disease must be 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. § 3.307(a)(3).  As the 
veteran's claim for service connection for schizophrenia or, 
more generally, a psychosis, was not considered on a 
presumptive basis, his claim should be considered separate 
and distinct from the previously disallowed claim, and should 
be reopened.  See Spencer, supra.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Lay or medical 
evidence, as appropriate, may be used to prove service 
incurrence.  Id. at 1468.  Medical evidence is required to 
provide the existence of a current disability and to fulfill 
the nexus requirement.  Id. at 1467-68.

In order to establish the nexus component of a well-grounded 
claim, the veteran must present competent medical evidence 
linking his current condition to his period of active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions).  In the absence of competent medical 
evidence linking the current disability to an in-service 
injury or disease, service connection is not established.  
See Epps, 126 F.3d at 1467-68.

In evaluating the claim for service connection for a 
psychosis, the Board initially notes that the earliest record 
of medical treatment for a psychiatric condition is dated in 
May 1960, and consists of a letter from Dr. Lester H. Rudy, 
M.D. of the Illinois State Psychiatric Institute.  Dr. Rudy 
states that the veteran was committed in May 1960, and that 
his symptoms began in July 1959.  He describes a number of 
the veteran's symptoms and provides a diagnosis of 
schizophrenic reaction, paranoid type.  Needless to say, the 
veteran's service medical records are negative for either 
complaint of, or treatment for, a psychiatric disorder.

The next medical record in the claims file is a March 1961 
letter from James E. Dulaney, a social worker at the Elgin 
State Hospital.  Mr. Dulaney states that the veteran was 
committed as mentally ill in a March 1961 court proceeding.

A June 1961 letter from Dr. F. M. Lorimer, M.D., a 
psychiatrist, states that he evaluated the veteran at his 
parents' home in April 1960, and felt that he had symptoms 
indicating a diagnosis of schizophrenic reaction, paranoid 
type.  At that time, it was reported that the veteran's 
symptoms had been present for approximately one year from the 
date of the examination, or approximately April 1959.

A June 1961 letter from Dr. A. W. Bull, M.D. of the Joslyn 
Clinic states that the veteran first consulted the clinic in 
June 1959, at which time he had a complete physical 
examination and discussed some of his personal problems.  In 
September 1959, the veteran was brought in by his father who 
had concerns about the veteran's mental status.  The veteran 
was exhibiting symptoms of a psychiatric problem, but no 
definitive diagnosis was made, and the veteran was referred 
to a psychiatrist.

The claims file next contains VA Medical Center (VAMC) 
records that show that the veteran was transferred from Elgin 
State Hospital to the VAMC in April 1966.  He remained 
hospitalized at VA facilities until May 1974.  The claims 
file further contains clinical records showing the veteran 
continued to receive outpatient treatment from June 1974 
until January 1997, with a continuing diagnosis of 
schizophrenia or schizoaffective disorder.

In addition to medical treatment records, there are a number 
of lay statements contained in the claims file.  A letter 
from the veteran's mother to a member of Congress describes 
the conditions that her son experienced during his time in 
Korea, the changes in his personality, and the resulting 
treatment at mental health facilities.  The veteran's mother 
appealed for help in obtaining VA psychiatric care for her 
son.

In September 1961, four written statements were received from 
family friends of the veteran.  These statements are all to 
the effect that the veteran was a happy, well-adjusted person 
prior to entering military service, but that when he returned 
he suffered from emotional difficulties which were evident to 
those who knew him due to the veteran's altered demeanor and 
behavior.  The statements do not set forth a specific date of 
onset of the veteran's changed behavior.

Finally, the file contains a November 1961 letter from 
Reverend [redacted] stating that he had known the 
veteran for seventeen years.  The veteran had attended Rev. 
[redacted]'s congregation's school for a number of years and 
had continued to be a member.  After the veteran returned 
from the service, Rev. [redacted] lost contact with him and the 
veteran seemed always withdrawn.

Although there is substantial medical evidence that the 
veteran has suffered from psychiatric symptoms since 
September 1959, and possibly as early as April 1959, there is 
no medical evidence that the veteran's psychosis had its 
onset during the one-year period following separation from 
service in April 1957.  The record contains lay statements 
indicating that the veteran was a changed man after his time 
in Korea; however, these statements are not sufficient to 
well ground the claim, as medical evidence is required to 
establish the existence of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
The Board must conclude that the claim for service connection 
is not well grounded, as there is no medical evidence that a 
psychosis was manifested either during service or to a 
compensable degree within one year following separation from 
service.


ORDER

Service connection for a psychosis is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

